DETAILED ACTION

This communication is in response to Application No. 16/866,585 filed on 5/5/2020. The amendment presented on 7/21/2022, which cancels claims 11-12, amends claims 8 and 16, and adds new claims 21-22, is hereby acknowledged. Claims 1-10 and 13-22 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The amendment presented on 7/21/2022 providing change to the claims is noted. All prior objections to the claims are hereby withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 recites the limitation "the same hierarchical level" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Erhart et al. (hereinafter Erhart)(US 2017/0282365) in view of Walter (US 2018/0337886).
Regarding claim 1, Erhart teaches as follows:
a system (interpreted as multiple robot system 500 in figure 5A), comprising: 
a first network entity (interpreted as supervisor robot 502) of a network; and 
a second network entity (interpreted as robot 102) of the network, 
where the first network entity and the second network entity communicate with one another in a peer-to-peer manner (supervisor robot 502 may be remotely located and outside of service location 104. For example supervisor robot 502 may be outside of a home providing a communication link to robot 102 via short-term communication protocol (e.g., Bluetooth)(equivalent to applicant’s peer-to-peer manner), see, paragraph [0138] and figure 5A), 
where the first network entity and the second network entity are physically decentralized (supervisor robot 502 may be remotely located and outside of service location 104 where the robot 102 is located, see, paragraph [0138] and figure 5A).
Erhart does not explicitly teach a logical peer-to-peer connection between physically decentralized entities.
Walter teaches as follows:
the relay device 112 can then attempt to create and discover a direct route between the server device 102 and the client device 108 by simultaneously sending, and listening for, messages sent to and through the NAT devices 104 and 110 by the server device and the client device, respectively. The relay device being a publicly accessible intermediary, information about available routes can be exchanged between server device and the client device, thus ultimately establishing a direct peer-to-peer connection 116 between server device and the client device (see, paragraph [0029] and figure 1).
Therefore, the relay device creates a peer-to-peer connection between physically decentralized server device and client device which makes two devices being logically centralized.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Erhart with Walter to include the relay device creating a peer-to-peer connection in order to logically connect two physically remoted devices. 
Regarding claim 22, Erhart teaches the multiple robot system comprising communications between multiple robots (see, paragraph [0135]-[0137] and figure 5A).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Erhart in view of Walter to include configuring a hierarchical level for each robot based on operations or tasks to be performed.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Erhart et al. (hereinafter Erhart)(US 2017/0282365) in view of Walter (US 2018/0337886), and further in view of Subramanian (US 2021/0149369).
Regarding claim 2, Erhart teaches as follows:
where the first network entity is a first robot (interpreted as supervisor robot 502) and where the second network entity is a second robot (interpreted as robot 102)(see, paragraph [0136]-[0138] and figure 5A).
Erhart in view of Walter does not explicitly teach of communicating an autonomous function authorization.
Subramanian teaches as follows:
the computing system 120 may be configured to automatically validate a worksite 128 as a prerequisite to performing autonomous, semi-autonomous, and/or remote-controlled work at a worksite 128 (see, paragraph [0026] and figure 1); and
the worksite validation system 714 can transmit the validation signal to the computing system 120. The computing system may, in turn, commence the task at the worksite, e.g., by transmitting instructions to a remote user to commence a remotely-controlled machine-based task and/or by authorizing an autonomous or semi-autonomous machine to perform the task (see, paragraph [0077]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Erhart in view of Walter with Subramanian to include the computing system authorizing a remote autonomous machine to perform the autonomous task as taught by Subramanian in order to efficiently control the remote robot (machine).  
Regarding claim 3, Erhart teaches as follows:
where the first network entity is a user-interfaced communication device (interpreted as user 302 with an electronic communication device)(user 302, alone or with benefit of an electronic communication device (e.g., smart phone, Internet connected computer, dedicated robot configuring device, etc.) provides processor 304 with an issue or task, see, paragraph [0124] and figure 3) and where the second network entity is a robot (interpreted as configured robot 314).
Subramanian teaches of communicating an autonomous function authorization as presented above.
Therefore, it is rejected for similar reason as presented above.

Claims 4-8, 10, 14-16, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian (US 2021/0149369) in view of Erhart et al. (hereinafter Erhart)(US 2017/0282365).
Regarding claim 4, Subramanian teaches as follows:
a system, comprising: 
a reception component configured to receive, from a provider, an authorization for a robot to perform a function autonomously (the worksite validation system 714 can transmit the validation signal to the computing system 120, see, paragraph [0077] and figure 7); 
a grant component configured to provide a grant to the robot to perform the function autonomously in response to the authorization being validated (the computing system may, in turn, commence the task at the worksite, e.g., by transmitting instructions to a remote user to commence a remotely-controlled machine-based task and/or by authorizing an autonomous or semi-autonomous machine to perform the task (see, paragraph [0077]),
where the provider and the robot function in a peer-to-peer environment (the machines 104 (equivalent to applicant robot function), the communication devices 108, 112, the sensing components 110, 114, and/or the sensors 116 may be in direct communication (equivalent to applicant’s peer-to-peer environment) with the computing devices 724 (equivalent to applicant’s provider)(see, paragraph [0066] and figure 7), 
where the reception component, the validation component, the grant component, or a combination thereof is configured to be implemented, at least in part, by way of hardware (components of the computing device(s) 702 can be associated with the computing device(s) 724 and/or components of the computing device(s) 724 can be associated with the computing device(s) 702, see, paragraph [0067]).
Subramanian does not explicitly teach the validation component.
	However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Erhart to include the well-known validation process in order to efficiently determine whether the validation signal (or any command, operation, or authorization) is from an authorized device or not.
Subramanian does not teach of utilizing robots.
Erhart teaches as follows:
FIG. 5A depicts multiple robot system 500 in accordance with embodiments of the present disclosure. In one embodiment, service location 104 comprises a plurality of robots engaged in single or disparate tasks. Supervisor robot 502 is provided within service location 104 for the purposes of monitoring robot 102. Supervisor robot 502 may communicate with robot 102 and/or other devices via antenna 504 and associated communication hardware (see, paragraph [0135] and figure 5A).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Subramanian with Erhart to include the multiple robot system as taught by Erhart in order to efficiently control remote robots.
Regarding claim 5, Subramanian teaches as follows:
a generation component configured to generate the authorization in response to the request (transmitting a worksite validation signal. For example, having confirmed that the worksite has been inspected and all required conditions are met, the worksite validation system 714 can transmit the validation signal to the computing system(s) 120, see, paragraph [0077]).
Subramanian does not teach the well-known authentication component.
Erhart teaches as follows:
the robot may be a local agent to accept and authenticate other forms of voice, visual, and interaction multi-factor authentication. Notifications can be provided by robots, agents, and customers as authentication and testing take place (see, paragraph [0013] and [0164]).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Subramanian with Erhart to include the well-known authentication component as taught by Erhart in order to efficiently verify the devices or users sending a request. 
Regarding claim 6, Subramanian in view of Erhart does not explicitly teach the access component.
However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Subramanian in view of Erhart to include the well-known access component in order to provide the requested access after the authentication process. 
Regarding claims 7 and 8, Subramanian in view of Erhart teaches similar limitations as presented above. Erhart further teaches of using biometric information as follows:
robot 102 may ask for a username, password, biometric information, non-verbal password, and/or other input which is designed to be provided only by the authorized party. Robot 102 may evaluate the authentication attempt directly and/or utilize robot-qualified agent 702 and/or other resource of contact center 602 (see, paragraph [0164]); and
verification may also be biometric and include fingerprint, voiceprint, retina, and/or other biometric indicator. As a further embodiment, biometric data may also comprise an indicator associated with a customer service task (see, paragraph [0194]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Subramanian with Erhart to include using biometric information as taught by Erhart in order to efficiently authenticate users controlling robots.
Regarding claim 10, Erhart teaches as follows:
an access component configured to provide access by the authentication component to the request (robot 102 may seek to authenticate customer 302 to ensure a person attempting to utilize robot 102 is an authorized party. Robot 102 may ask for a username, password, biometric information, non-verbal password, and/or other input which is designed to be provided only by the authorized party. Upon robot 102 being authenticated to robot-qualified agent 702 and/or other resource 612 of contact center 602, the instructions are provided to robot 102 and/or activated to perform a task, see, paragraph [0164]-[0165] and figure 7), where the robot is a first robot and where the request is supplied by a second robot separate a distinct from the first robot (supervisor robot 502 may be remotely located and outside of service location 104 where the robot 102 is located, see, paragraph [0138] and figure 5A).
Therefore, it is rejected for similar reason as presented above.
Regarding claim 14, Erhart teaches as follows:
where the validation component is resident upon the robot and where the grant component is resident upon the robot (robot 102 may evaluate the authentication attempt directly, see, paragraph [0164] and figure 7).
Therefore, it is rejected for similar reason as presented above.
Regarding claim 15, Subramanian teaches the computing device providing all claimed components and Erhart teaches of implementing robots as presented above.
Therefore, it is rejected for similar reason as presented above.
Regarding claim 16, Subramanian in view of Erhart teaches similar limitations as presented above in the rejections regarding claims 4 and 5. 
Regarding claims 18-19 and 21-22, Subramanian in view of Erhart teaches similar limitations as presented above in the rejections regarding claims 4 and 10. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Erhart with Walter to include configuring an authority level for each robot based on operations or tasks to be performed.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over    Subramanian (US 2021/0149369) in view of Erhart et al. (hereinafter Erhart)(US 2017/0282365), and further in view of Walton et al. (hereinafter Walton)(US 2016/0219061).
Regarding claim 9, Subramanian in view of Erhart teaches all limitations as presented above except for evaluating based on health state
Walton teaches as follows:
various exemplary conditions that a user may need to meet in order to operate an apparatus include improper user identification through biometrics or behavior, health or physical condition of the user, authorization level of the user, and the like (see, paragraph [0027]-[0028]).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Subramanian in view of Erhart with Walton to include evaluating user’s health condition as taught by Walton in order to safely authorize the requesting person for autonomous function. 
	Also, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Subramanian in view of Erhart with Walton to include the minimum standard (threshold) in order to efficiently evaluate user’s health condition based on predefined threshold.
Regarding claim 20, Subramanian in view of Erhart and Walton teaches similar limitations as presented above in the rejections regarding claims 6, 8, and 9. 

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian (US 2021/0149369) in view of Erhart et al. (hereinafter Erhart)(US 2017/0282365), and further in view of Touati et al. (hereinafter Touati)(US 2018/0302408).
Regarding claims 13 and 17, Subramanian in view of Erhart teaches all limitations as presented above except for setting an authorization time duration.
Touati teaches as follows:
primary user device 101 submits the user's login credentials to authorization portal 109 to authorize/authenticate the user. Operation 308. Responsive to authorization portal 109 successfully validating the user's login credentials, authorization portal 109 and authorization server 108 agree on an access token to be used by primary user device 101. Operation 309. Responsive to agreeing on the Access Token, authorization portal 109 provides the access token (usable for a certain period of time) to primary user device 101 to allow primary user device 101 to submit requests to back-end server 105 (see, paragraph [0101]-[0103] and figure 3).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Subramanian in view of Erhart with Touati to include providing the access token usable for a certain period of time as taught by Touati in order to timely control autonomous function of the managed robots.

Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 13-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
October 15, 2022